Title: To George Washington from Bushrod Washington, 26 November 1797
From: Washington, Bushrod
To: Washington, George



My dear Uncle
Richmond Novr 26. 1797

I was very much surprized yesterday to meet with Mrs Forbes at my office—I had no doubt of her having been long since at Mount Vernon.
She came to account for her being still in Richmond, to express her anxiety to get up, and her inability to do so from the want of mony. This latter circumstance astonished me still more, as Mr Brook (who she informs me is her debtor[)], promised to furnish her with the necessary sum for her expences. in consequence of this, I wrote you some time ago, that she would set off in a stage or two; for so it was agreed upon between Mr Brooke & myself.
He has been out of Town for ten days or a fortnight, and as his return is uncertain Mrs Forbes requested me to state to you the reason of her continuance here. To prevent any further delay I shall furnish her with mony for her necessary expences, and she promises to leave this in Tomorrow’s Stage.
The letter to which your favor by last Night’s post refers, was I Know recieved by Mr Brook, and he told me he should immediately answer it. It is necessary to state, that he was at that time so indisposed, as to be under the care of a Physician. That he continued to be so with only a few days of intermission, until his departure for the back Country, to which place he has probably been advised to go for health.
whether I have assigned the true cause of his neglect or not, I cannot say. I meerly state the above fact, as furnishing the only possible apology for a conduct otherwise unaccountable.
Mr Keith will please advertize the decree & his notification for 8 weeks successively in the Alexandria Gazette. This will be sufficient.
all the papers belonging to that case I sent up to Mr Keith a few days ago by Mr Lee.

Mrs Washington Joins me in Love & best wishes for my Aunt & yourself and believe me most sincerely Dear Uncle your affectionate Nephew

Bushrod Washington

